

115 S876 IS: Tribal Adoption Parity Act
U.S. Senate
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 876IN THE SENATE OF THE UNITED STATESApril 6 (legislative day, April 4), 2017Ms. Heitkamp (for herself, Mr. Inhofe, Mr. Heller, Mr. Schatz, Mr. Hoeven, Ms. Klobuchar, and Mr. Udall) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to recognize Indian tribal governments for purposes of
			 determining under the adoption credit whether a child has special needs.
	
 1.Short titleThis Act may be cited as the Tribal Adoption Parity Act.
		2.Recognizing
			 Indian tribal governments for purposes of determining under the adoption
			 credit
			 whether a child has special needs
			(a)In
 generalParagraph (3) of section 23(d) of the Internal Revenue Code of 1986 is amended—
 (1)in subparagraph (A), by inserting or Indian tribal government after the words a State, and
 (2)in subparagraph (B), by inserting or Indian tribal government after the words such State.
				(b)Effective
 dateThe amendments made by subsection (a) shall apply to taxable years beginning after the date of the enactment of this Act.